MORRISON, Judge.
The offense is the transportation of whiskey in a dry area; the punishment, ninety days in jail and a fine of $400.
The State has filed a motion to strike the statement of facts on the grounds that the same was filed too late.
Notice of appeal was given on May 8, 1952. The statement of facts was filed' on August 7, 1952, and hence was filed too. late. Bichon v. State, Tex.Cr.App., 230* S.W.2d 812. The State’s motion is granted.
There are no bills of exception in the-record.
The proceedings are in all things regular; and no reversible error appearing, the judgment of the trial court is affirmed.